Citation Nr: 1828533	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-31 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for higher ratings for his service-connected PTSD and lumbar strain, arguing essentially that they have become worse since last rated.  The record shows that he failed to report for a VA psychiatric examination for his PTSD in April 2012.  However, he appears to be stating in September 2014 that this was because he did not have transportation at the time and was going through some difficulty in his marriage.  In light of the allegations of worsening of the disabilities, he will be given an opportunity to report for the examinations being ordered below.  The Board cautions him, however, that if he does not report for the examinations, and does not indicate that he has good cause for doing so, the claims shall be denied.  See 38 C.F.R. § 3.655(b).  On remand, updated treatment records will also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to incorporate into the record any updated private and/or VA medical records concerning the claims.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected PTSD disability, considered alone, impairs functioning.

3.  After the development in #1 is completed, please schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected lumbar strain.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected lumbar strain disability.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected lumbar strain disability, considered alone, impairs functioning. 

a. The examination report should record the results of range of motion (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing. If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.

If it is not feasible to offer any opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




